       Case 2:16-md-02724-CMR Document 1013 Filed 05/31/19 Page 1 of 4



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                        MDL NO. 2724
PRICING ANTITRUST LITIGATION
                                                      16-MD-2724

THIS DOCUMENT RELATES TO:
                                                      HON. CYNTHIA M. RUFE
ALL ACTIONS



                                   JOINT STATUS REPORT

       In Paragraph 5 of PTO 73, the Court ordered the Parties to submit a joint status report on

May 31, 2019. The Parties are in active negotiations about whether the scope of discovery should

be further expanded and, relatedly, whether the limited stay on additional discovery should be

extended. The Parties will either submit a joint proposed order addressing this issue or seek relief

from the Court before July 12, 2019, when the limited stay is set to expire.


Dated: May 31, 2019                                Respectfully submitted,


   /s/ Roberta D. Liebenberg                        /s/ Dianne M. Nast
 Roberta D. Liebenberg                             Dianne M. Nast
 FINE, KAPLAN AND BLACK, R.P.C.                    NASTLAW LLC
 One South Broad Street, 23rd Floor                1100 Market Street, Suite 2801
 Philadelphia, PA 19107                            Philadelphia, PA 19107
 215-567-6565                                      215-923-9300
 rliebenberg@finekaplan.com                        dnast@nastlaw.com

 Liaison and Lead Counsel for End-Payer            Liaison and Lead Counsel for Direct
 Plaintiffs                                        Purchaser Plaintiffs

 /s/ W. Joseph Nielsen                              /s/ Jonathan W. Cuneo
 W. Joseph Nielsen                                 Jonathan W. Cuneo
 Assistant Attorney General                        CUNEO GILBERT & LADUCA LLP
 55 Elm Street                                     4725 Wisconsin Avenue, NW
 P.O. Box 120                                      Suite 200
 Hartford, CT 06141-0120                           Washington, DC 20016
      Case 2:16-md-02724-CMR Document 1013 Filed 05/31/19 Page 2 of 4



Tel: (860)808-5040                                 202-789-3960
Fax: (860)808-5033                                 jonc@cuneolaw.com
Joseph.Nielsen@ct.gov
                                                   Lead Counsel for Indirect-Reseller
Liaison Counsel for Plaintiff States               Plaintiffs

/s/ William J. Blechman
William J. Blechman, Esquire
KENNY NACHWALTER, P.A.
1441 Brickell Avenue, Suite 1100
Miami, Florida 33131
Tel: (305) 373-1000
Fax: (305) 372-1861
wblechman@knpa.com

Liaison Counsel for Direct Action Plaintiffs
and Counsel for the Kroger Direct Action
Plaintiffs


/s/ Jan P. Levine
Jan P. Levine
PEPPER HAMILTON LLP
3000 Two Logan Square
Eighteenth & Arch Streets
Philadelphia, PA 19103-2799
Tel: (215) 981-4000
Fax: (215) 981-4750
levinej@pepperlaw.com

Defendants’ Liaison Counsel

/s/ Sheron Korpus                                  /s/ Saul P. Morgenstern
Sheron Korpus                                      Saul P. Morgenstern
KASOWITZ BENSON TORRES LLP                         ARNOLD & PORTER KAYE SCHOLER
1633 Broadway                                      LLP
New York, New York 10019                           250 W. 55th Street
Tel: (212) 506-1700                                New York, NY 10019
Fax: (212) 506-1800                                Tel: (212) 836-8000
skorpus@kasowitz.com                               Fax: (212) 836-8689
                                                   saul.morgenstern@apks.com
Defendants’ Liaison Counsel




                                               2
     Case 2:16-md-02724-CMR Document 1013 Filed 05/31/19 Page 3 of 4



/s/ Chul Pak                                /s/ Laura S. Shores
Chul Pak                                    Laura S. Shores
WILSON SONSINI GOODRICH & ROSATI            ARNOLD & PORTER KAYE SCHOLER
Professional Corporation                    LLP
1301 Avenue of the Americas, 40th Fl.       601 Massachusetts Avenue
New York, NY 10019                          Washington, DC 20001
Tel: (212) 999-5800                         Tel: (202) 942-5000
Fax: (212) 999-5899                         Fax: (202) 942-5999
cpak@wsgr.com                               laura.shores@apks.com

Defendants’ Liaison Counsel                 Defendants’ Liaison Counsel




                                        3
       Case 2:16-md-02724-CMR Document 1013 Filed 05/31/19 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this date a copy of the Joint Status Report was filed electronically

with the Clerk of the Court using the CM/ECF system, which automatically sent notification of

such filings to the Filing User(s) listed on the Court’s Case List for CM/ECF service. Parties

may access this filing through the Court’s electronic filing system.



Dated: May 31, 2019                                   /s/ Roberta D. Liebenberg
                                                     Roberta D. Liebenberg
